U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 January 2, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: Barrett Opportunity Fund, Inc. (the “Company”) Securities Act Registration No.: 002-63023 Investment Company Registration No.: 811-02884 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Company, hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment for the Fund dated December 31, 2012, and filed electronically as Post-Effective Amendment No. 43 to the Fund’s Registration Statement on Form N-1A on December 21, 2012. Please direct any inquiries regarding this filing to me at (414) 765-5384.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Rachel A. Spearo Rachel A. Spearo, Esq. For U.S. Bancorp Fund Services, LLC
